Citation Nr: 0907338	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-32 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an evaluation in excess of 30 percent for 
the kidney disability manifested by chronic renal and 
ureteral stones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from August 1986 to July 
1995.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

With respect to the issue of an increased rating for the 
kidney/renal disability, the RO issued a rating decision in 
April 2004 that denied the appellant's claim of entitlement 
to an increased rating for his renal stone disability.  In 
January 2005, the appellant submitted a written statement to 
the RO that expressed his disagreement with the April 2004 
denial of the increased rating issue - thereby meeting all 
the legal requirements for an NOD (content, timeliness and 
place of filing).  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.300, 20.202.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where an NOD is filed, but a Statement of the Case (SOC) has 
not been issued, the Board must remand the kidney disability 
claim so that an SOC may be issued.  Therefore, this issue 
will be remanded to put the issue on the correct procedural 
grounds.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for action as described below.

The determination of whether a Veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a Veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  

The appellant has not been afforded a VA audiometric 
examination.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a Veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Review of the appellant's service medical treatment records 
reveals that he was injured in a range incident, the back 
blast of an AT-4, in February 1992.  The appellant also 
underwent multiple audiometric examinations while he was in 
service, because, as stated in his service medical records, 
he was "routinely exposed to hazardous noise."  Review of 
those audiometric examinations indicates that the appellant 
demonstrated a significant rise in the threshold level at the 
frequency of 6000 Hertz that was sustained over time.  In 
addition, the appellant has submitted private medical 
evidence indicating that he currently has high frequency 
sensorineural hearing loss in each ear.  

However, no clinical opinion as to whether the current 
hearing loss in either ear is etiologically linked to the 
appellant's in-service noise exposure has been rendered.  In 
light of this evidence of record, the Board finds that the 
duty to assist in this case requires that a VA medical 
opinion on this point should be obtained on remand.

These considerations require investigation by medical 
professionals as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Finally, the appellant submitted a timely NOD, in January 
2005, in which he specifically referred to the RO's April 
2004 denial of his claim of entitlement to an increased 
evaluation for his renal disability.  Thereafter, in 
September 2005, the RO awarded an evaluation of 30 percent 
for the kidney disability under Diagnostic Code 7508 and 
declared this to be a "complete grant" of benefits.  

However, a higher evaluation could be awarded by way of an 
extraschedular evaluation, or by evaluating the appellant's 
disability under the criteria for renal dysfunction.  In 
addition, the appellant did not indicate his satisfaction 
with the 30 percent evaluation; nor did he withdraw his NOD 
as to the increased rating issue.  The law provides that in 
these circumstances, it is to be presumed that the Veteran is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded." AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Because the RO has not yet issued an SOC addressing that 
increased renal disability rating claim, the Board must 
remand that issue to the AMC/RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should obtain from the 
appellant the names and addresses of all 
VA, government or private physicians 
and/or medical facilities that have 
provided him with any treatment for any 
hearing loss since 2004, and secure all 
available relevant reports not already of 
record from those sources.  

To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

2.  After the above development has been 
completed, the AMC/RO should arrange for 
an audiologist and an otolaryngologist to 
review the claims file, including all 
pertinent medical records, to examine the 
appellant and to provide written opinions 
as to the etiology and onset of the 
appellant's current hearing loss in each 
ear, if any.  The examiners are requested 
to provide an opinion as to the medical 
probability that any documented hearing-
related condition is etiologically 
related to some incident the appellant 
may have experienced prior to service, in 
service or after service.  

Specifically, the examiners are requested 
to render an opinion as to whether the 
appellant's defective hearing in either 
ear, if any, was caused by exposure to 
noise in service, or whether the 
appellant's claimed hearing loss is due 
to some other cause or causes.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners.  

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  Upon receipt of 
any VA examination report, the AMC/RO 
should conduct a review to verify that 
all requested opinions have been 
provided.  If information is deemed 
lacking, the AMC/RO should refer the 
report to the VA examiner for corrections 
or additions.  See 38 C.F.R. § 4.2.

4.  After completion of the above, the 
AMC/RO should again adjudicate the 
appellant's hearing loss service 
connection claim on the appropriate legal 
basis and with consideration of all 
pertinent regulations, statutes and case 
law.  If the service connection benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
that claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent.  
An appropriate period of time should be 
allowed for response.

5.  The AMC/RO should re-examine the 
appellant's claim of entitlement to an 
increased evaluation for his renal 
disability.  

6.  If no additional development is 
required, including any required notice 
prescribed by current regulations and 
caselaw, the AMC/RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2008), unless the matter is resolved by 
granting the benefit(s) sought, or by the 
appellant's withdrawal of the NOD. 

7.  If, and only if, the appellant files 
a timely substantive appeal, should the 
renal disability increased rating issue 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

